Catón, C. J. We have examined this complaint, and think it does sufficiently show that the defendant was in the premises under the lease, although the fact might have been stated in more express terms. There is nothing in the proof in this case even tending to show that the defendant held over with the consent of the plaintiff. It may be that he was disinclined to give him a flat refusal in person, when applied to for a renewal of the lease, and chose to throw that task upon his agent, but all the circumstances of the case show that he told the truth, when he said he never intended to renew the lease. What Windett said, at the time notice was served on him, was quite immaterial, and was properly ruled out. If he had claimed never so strongly, that the plaintiff had consented that he might hold over, or that the lease had been renewed, it would not have proved it. The judgment is affirmed. Judgment affirmed.